Case 1:16-cV-05263-AKH Document 377 Filed 03/08/19 Page 1 of 2

LOWEY DANNENBERG,P.€l

March 8, 2019

BY ECF

The Honorable Alvin K. Hellerstein
United States District Court

Southern District of New York

Danial Patrick Moynihan U.S. Courthouse
500 Pearl Street

New York, New York 10007

Re: me' l_.z`quz'd¢zz‘z'on Ho/dz`ngi LLC y. Cz`z‘z'ban,é N.A., No. 16-cv-05263 (AKH)

Dear ]udge Hellerstein:

We represent Plaintiff and write in response to the Non-Settling Defendants’1 letter dated
March 5, 2019 (ECF No. 376). The Non-Settling Defendants urge this Court to delay ruling on
Plaintiff’ s motion for preliminary approval of its settlements with the Citi and JPMorgan Defendants
despite the fact that they are not parties to those settlements and have no interest in the outcome of
Plaintiff’ s motion. Their gratuitous advice to the Court on how and when to resolve PlaintifF s
motion should carry no weight And even if, contrary to fact, the Non-Settling Defendants had
standing to respond to PlaintifF s motion, which was filed on November 15, 2018, the time to do so
has long since passed. 560 Local Civil Rule 6.1(b)(2) (time to oppose motions is 14 days).

The Non-Settling Defendants are also wrong on the law. In E/?r/ye¢zrl v. Vm':{on le'fr/ei,r, 609
F.3d 590 (3d Cir. 2010), the Third Circuit held that the district court retains “the ability and the
authority to approve the [class] settlement” separate and apart from its subject matter jurisdiction
over the underlying claims because, prior to approval of the settlement, the settling parties “still
[have] a ‘personal stake in the outcome”’ of the litigation, z'.e., their interest in the settlement
agreement itself. Id. at 596. Moreover, “the strong judicial policy in favor of class action settlement,”
including the need for “complete assurance that a settlement agreement is binding once it is
reached,” is so strong that this interest is not affected even if the underlying cause of action is no
longer valid. Ia'. at 595-96. The Second Circuit has recently followed this logic in permitting the
district court to retain jurisdiction over settling defendants to consider approval of their settlements
with plaintiffs, even while a dispute over subject matter jurisdiction is ongoing. ln 50111‘€7?"¢1 Capz'z‘a/
Ma.rler Fzmd Lfd. a UBS AG, the district court held that plaintiffs lacked Article III standing to
pursue their antitrust claims because they had not definitively shown that the Yen FX forwards they
traded incorporated Yen LIBOR as a price component, and because they had not alleged that the
swaps and swaptions they traded at artificial prices were “paid out” or “eXercised.” See 5072¢€77"¢1
CapiZa/Mayier szd Ll‘d. v. UB§, No. 15-cv-5844 (GBD) (HBP) (S.D.N.Y.) (“Som‘err¢z SDNY”), 2017

 

1 The self-styled “Non-Settling Defendants” are Bank of America, N.A., The Roya_l Bank of Scotland plc, UBS AG,
BNP Paribas, S.A., Oversea-Chinese Banking Corporation Ltd., Deutsche Bank AG, Credit Agricole Corporate and
lnvestrnent Bank, Credit Suisse AG, Stanclard Chartered Bank, DBS Bank Ltd., United Overseas Bank Limited, Australia
and New Zealand Banking Group, Ltd., The Bank of Tokyo-Mitsubishi UF], Ltd., and The Hongkong and Shanghai
Banking Corporation Limited.
WWw.loWey.com
44 South Broadway, Suite 1100, White Plains, NY 10601-4459 (p) 914-997-0500 (f) 914-997-0035
One ToWer Bridge, 100 Front Street, Suite 520, West Conshohocken, PA 19428 (p) 215-399-4770 (f) 610-862-9777

Case 1:16-cV-05263-AKH Document 377 Filed 03/08/19 Page 2 of 2

The Honorable Alvin K. I-lellerstein
LoWEY DANNENBERG, P.c. Mar°h 8» 2019

WWW.loWey.corn Page 2 of 2

\X/L 1091983, at *2-3. Plaintiffs appealed this ruling (which is of course contrary to Your Honor’s
finding in this matter and to black letter law on the pleading standard for Article lll standing), and
the appeal has now been fully briefed and remains pending. See geneva/51 50111‘€77“¢1 C¢zpz`f¢z/ Mml‘er Fzmd
Lz‘d. v. UBS AG, No. 17-944 (2d Cir.) (“Som‘emz 2d Cz`r.”). However, prior to the district court’s
ruling, plaintiffs had executed settlement agreements with two defendants, and the parties wished to
move forward with approval of the settlements Accordingly, plaintiffs moved the district court
(citing E/yr/yearz‘ in support) for an indicative ruling pursuant to Fed. R. Civ. P. 62.1 that if the Second
Circuit remanded the case, the district court would amend the judgment dismissing the case to retain
jurisdiction over the settling defendants to consider approval of their settlements See Pls. Mem. of
Law in Support of Pls Mot. on Consent to Amend the March 10, 2017 Judgment Pursuant to Fed.
R. Civ. P. 60(a) and 60(b) and for an lndicative Ruling Under Fed. R. Civ. P. 62.1, jonfemz FDNY,
ECF No. 323. The district court granted the motion and entered the indicative order. fee Order,
Som‘erm SDNY, ECF No. 324. Plaintiffs moved the Second Circuit to remand the case to the district
court to allow it to amend the judgment to retain jurisdiction over the settling defendants See Pls.-
Appellants’ Mot. on Consent of Deutsche Bank and ]PMorgan for Remand Pursuant to Fed. R.
App. P. 12.1, jom‘m"a Capz'm/Mmz‘er Fzmd Lid. 1/. UB§ AG, No. 17-944 (2d Cir.) (“5 011¢€77"¢1 2d Cz'r.”),
ECF No. 140. The Second Circuit granted the motion and remanded the case for that purpose. 566
Order, jom‘emz 2d Cz`r., ECF No. 151. The district court then amended the judgment in accordance
with its indicative order and the parties litigated the settlements through to final approval See Final
Approval Order, jonfelm SDNY, ECF No. 389.

lt is therefore clear that in this Circuit, a district court may consider and issue approval of
settlements separately from, and prior to, final determination of its subject matter jurisdiction over
the underlying claims ln this way, settling parties achieve the finality for which they bargained
Accordingly, the parties’ ongoing dispute as to PlaintifF s standing to pursue this action poses no
obstacle to this Court’s adjudication of Plaintiff’s motion for preliminary approval with the Citi and
]PMorgan entities

Respectfully submitted,

award

Vincent Briganti

cc: Counsel of Record (by ECF)

